Citation Nr: 0009225	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which in pertinent part determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for pes planus.  

In an August 1998 rating decision, the RO determined that new 
and material evidence had not been presented to reopen claims 
of entitlement to service connection for hypertension and 
residuals of a groin injury.  The veteran has not filed a 
notice of disagreement as to those determinations.  



FINDINGS OF FACT

1.  In an unappealed June 1989 decision, the Board denied the 
veteran's claim of entitlement to service connection for pes 
planus; the veteran did not appeal that decision and it 
became final.

2.  Additional evidence regarding the claim of entitlement to 
service connection for pes planus submitted since the Board's 
June 1989 decision is new, bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Pes planus underwent an increase in severity as a result 
of service.



CONCLUSIONS OF LAW

1.  Evidence presented since the Board's June 1989 decision 
in regard to the claim of entitlement to service connection 
for pes planus is new and material; the claim is reopened.  
38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  Pes planus was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
pes planus was initially denied in a September 1988 rating 
decision.  The veteran filed a timely notice of disagreement 
and substantive appeal as to that decision.  In a June 1989 
decision, the Board affirmed the RO's denial of entitlement 
to service connection for pes planus.  The Board concluded 
that the veteran's pes planus preexisted his induction into 
service and was not aggravated thereby.  The veteran did not 
appeal that decision and it became final.  Regulations 
provide that a claim will be reopened if new and material 
evidence has been submitted since the last final denial of 
the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
The veteran filed an application to reopen his claim in 
February 1998.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Since the June 1989 denial of the veteran's claim of 
entitlement to service connection for pes planus, 
considerable medical evidence has been received, including an 
April 1998 statement from a private physician.  The April 
1998 statement from a private physician states that the 
veteran has chronic discomfort in both feet and severe 
pronation with plantar fasciitis and post tibial tendonitis 
bilaterally.  The physician noted the veteran was required to 
march during service until he became so symptomatic that his 
records show he was no longer required to continue that 
activity.  It was also noted that his feet had been a problem 
and had hurt ever since.  The Board is of the opinion that 
this evidence is not wholly cumulative or redundant of 
evidence previously on file and is sufficiently significant 
to the issue in this case that it must be considered in order 
to fairly decide the merits of the claim.  The additional 
evidence is therefore new and material, and the claim must be 
reopened.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
A claim reopened after new and material evidence has been 
presented must be considered on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. at 145. 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d). 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1110, 1131, 1153 
(West 1991); 38 C.F.R. § §  3.303, 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. §  
3.306(b).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reflect that upon 
enlistment examination dated in March 1973, the veteran's 
systems were clinically evaluated as normal with the 
exception of scars.  The examiner also noted asymptomatic pes 
planus.  Pes planus with minimal pain was also noted on the 
veteran's March 1973 report of medical history.  A March 1973 
orthopedic consultation report reflects the veteran had a 
history of bilateral pes planus but no history of pain in the 
feet.  Upon examination the examiner noted no spasm, full 
range of motion, and mild splaying.  It was also noted that 
the veteran had played sports in high school.  Clinical 
records reflect the veteran was placed on limited duty with 
no marching in December 1973 for hyperkeratosis.  Clinical 
records dated in January 1974 also reflect the veteran was 
having arch problems and needed arch supports.  The records 
also reflect the veteran was placed on limited duty 
restrictions of no marching at that time.  A December 1974 
clinical record reflects that the veteran was still being 
required to work all day on his feet in spite of a profile 
change.  The veteran was assigned to his quarters for five 
days.  Upon separation examination dated in July 1977, the 
veteran's systems were clinically evaluated as normal.  In 
his report of medical history, the veteran reported having 
fallen arches.  

Additionally, VA employee treatment records dated in December 
1988 reflect a diagnosis of severe pronation bilaterally with 
chronic arch pain and fatigue.  A radiology report of the 
feet reflects an impression of remarkably severe pes planus 
bilaterally.  Private treatment records dated in 1989 reflect 
the veteran was treated for chronic arch pain and noted 
severe pronation.  

At his February 1999 RO hearing, the veteran testified that 
marching during service aggravated his pes planus and he feet 
began to bother him at that time.  (Transcript, page 3).  The 
veteran also testified that he still wore orthotics and had a 
lot of pain.  (Transcript, page 5).  He stated that his feet 
were definitely worse when he got out of the service than 
when he started in service.  (Transcript, page 9).  

A lay affidavit received in April 1995 states that the 
affiant had known the veteran since 1976 and he had 
experienced foot problems and complained of foot pain since 
that time.  

The record further reflects a VA treatment record dated in 
February 1998 showing treatment for bilateral pes cavus.  An 
April 1998 VA treatment record reflects notations of chronic 
foot pain and severe pronation.  As previously noted an April 
1998 statement from a private physician reflects that the 
veteran had chronic discomfort in his feet bilaterally and 
had severe pronation with plantar fasciitis and post tibial 
tendonitis bilaterally.  The physician noted that during 
service, the veteran was required to march until he became so 
symptomatic that he was not required to continue the 
activity.  It was also noted that the veteran's feet had been 
a problem since that time and had continued to hurt.  

Following a thorough review of the evidence of record, the 
Board concludes that the veteran's pes planus was aggravated 
by military service.  The service medical records clearly 
reflect that the veteran had pes planus prior to service; 
however, it was noted as asymptomatic.  Service medical 
records further reflect that the veteran complained of arch 
pain and the need for arch supports.  Additionally, the 
veteran was placed on limited profile prohibiting marching.  
The veteran's claim of aggravation is further supported by 
the April 1998 private physician's statement.  The Board 
finds this evidence clearly demonstrates an increase in the 
severity of the veteran's pes planus during service.  As the 
record is silent for clear and unmistakable evidence 
rebutting the presumption of aggravation of the veteran's pes 
planus, entitlement to service connection for bilateral pes 
planus is warranted.  See Sondel v. West, 13 Vet. App. 213 
(1999).



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for pes planus, 
the claim is reopened.  

Service connection for pes planus is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

